Title: To George Washington from Daniel Morgan, 24 September 1794
From: Morgan, Daniel
To: Washington, George


               
                  Sir
                  Winchester [Va.] the 24th Septr 1794
               
               I am sorry to understand the Dificulty in the state of Pensylvania to Raise their quota of men to suppress that Horrid insurecton on their frontiers—The state of virga seem to be unanimous and Determond to suppress it and it is my opinion that we shall in a very few Days have men Enough at this post to Do that business.  for my own part I wish I was at Morgan Town at this time with 2000 men; which would be as Many as I would ask, with what would join me at that place to Bring them people into order, they are very much alarm’d at this time—this I have from the best Intilligance—we have been greatly Disappointed with Respect to arms, only 400 stand have yet arrived, and them come from Phila. we have been Expecting 1500 stand from New london we have applyd to the Executive of virga for 3000 stand those and the arm from New London will I Expect arrive Near the same time which Will be about the last of this month—I wish an accomodation may Not be patch’d up with them Rioters under an apprehenton of Not geting troop to suppress them, virga could and would furnish an army sufficient for that purpose—a young man a Brother to colo. Heth gave me the best account of them people that I have had, he was at Bradocks field—he says thare was Not four thousand men, of all Descriptions, that thare was Not More then one thousand guns among them, and if the amunition Had been Divided among them he Dose Not suppose thare would be more than on[e] round a man for my own part I think it a very Easy Matter to bring them people in to order—I Dont wish to spill the Blood of a citizen but I wish to March against them people, to show them our Determonation to bring to order and to support the Laws—I took the liberty to write you this, least your Intelligance might Not be so good, or that this might th[r]ough some light (or be of some service[)]. I have the Honor to be with very great Esteem your obedt Hble servt
               
                  Danl Morgan
               
            